The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 are presented for examination.
Acknowledgement is made of the instant application as a National Stage (371) entry of PCT Application No. PCT/JP2018/005529, filed February 16, 2018, which claims benefit under 35 U.S.C. §119(a-d) to Japanese Patent Application No. 2017-072195, filed March 31, 2017. Receipt is acknowledged of a certified copy of the ‘195 Japanese application as required by 37 C.F.R. §1.55.

Information Disclosure Statements
	Applicant’s Information Disclosure Statements filed September 30, 2019 (three pages), September 1, 2020 (two pages) and August 20, 2021 (two pages) have each been received and entered into the present application. As reflected by the attached, completed copies of form PTO/SB/08a (seven pages total), the Examiner has considered the cited references. 

Priority
Acknowledgement is made of the instant application as a National Stage (371) entry of PCT Application No. PCT/JP2018/005529, filed February 16, 2018, which claims benefit under 35 U.S.C. §119(a-d) to Japanese Patent Application No. 2017-072195, filed March 31, 2017. Applicant is reminded that a later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of prior-filed Japanese Patent Application No. 2017-072195, filed March 31, 2017, is published in Japanese and, therefore, cannot be fully evaluated to determine sufficiency of support for the claimed invention, as it was not published in English and a certified translation has not been provided in the record. 
Accordingly, the effective filing date of claims 1-5 presently under examination is February 16, 2018 (the filing date of PCT Application No. PCT/JP2018/005529). 
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites “[a] sterilized peritoneal dialysis solution”, which comprises “an acidic first solution containing icodextrin; and a second solution containing 300 to 3,000 mg/L of L-histidine and a pH controlling agent, wherein a pH after mixing the first solution and the second solution after sterilization is 6.7 to 7.5”. It is unclear, however, whether Applicant intends to claim the peritoneal dialysis solution (i) before mixing (i.e., a first solution, and a second solution), or (ii) after mixing (a single sterilized solution with the recited pH). Clarification is required. 
In claim 2, Applicant further defines “the acidic first solution” as having “60.0 to 94.0 g/L of the icodextrin and 1.42 to 2.34 g/L of sodium chloride”, and further recites that “the first solution does not contain a pH controlling agent, a pH of the first solution after sterilization is 4.0 to 5.3, a pH of the second solution after sterilization is 6.7 to 8.0, and a pH after mixing the first solution and the second solution after sterilization is 6.7 to 7.5”. It is unclear if Applicant is claiming the first and second solution prior to sterilization or after sterilization with the recited pH values. Also, it is unclear if Applicant intends to claim the peritoneal dialysis solution (i) before mixing (i.e., the first solution, and the second solution), or (ii) after mixing (a single sterilized solution with the recited pH). Clarification is required. 
In claim 3, Applicant recites that “the second solution contains at least one of 16.6 to 347.8 g/L of sodium chloride, 21.3 to 448.0 g/L of sodium lactate, 1.22 to 25.7 g/L of calcium chloride, and 0.24 to 5.10 g/L of magnesium chloride”, which renders the claim indefinite because the phrase “at least one” implies that any one or more of sodium chloride, sodium lactate, calcium chloride or magnesium chloride may be incorporated into the second solution, but the recitation of the conjunction “and” between the final two members of the list (calcium chloride and magnesium chloride) implies that all of the listed members are required. As such, it is unclear if only one (or more) of the recited components is required to be present in the second solution, or if all the recited components are required to be present in the second solution. Clarification is required. 
In claim 4, Applicant recites “wherein conditions for the sterilization are 110 to 130°C for 25 to 45 minutes”, which renders the claim indefinite because it is not clear whether the solution as defined in claim 1 (from which claim 4 depends) is required to be sterilized or not (see above). Also, it appears that claim 4 is defining the sterilization process, but not the actual solution itself, so it is unclear what limiting effect such recitation has on the product per se (aside from simply that the solution is sterilized, which – again – is not plainly apparent from instant claim 1 as presented). Clarification is required. 
In claim 5, Applicant recites “wherein the peritoneal dialysis solution is capable of maintaining, in a constant temperature bath at 40°C, a pH at 6.5 to 7.5 for 3 months after mixing”, which renders the claim indefinite because the claim fails to introduce any further physical and/or structural features to the product that do not already appear in the product defined by instant claim 1. As a result, either claim 5 refers to a property inherent to the product of claim 1 (in which case it fails to further limit the subject matter of instant claim 1) or it is intended to limit the scope of claim 1 specifically to those embodiments that yield the recited property (in which case the claim is additionally indefinite for failing to clearly identify those embodiments of the dialysis solution that exhibit the recited stability profile). Clarification is required. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As discussed in the §112(b) (pre-AIA  second paragraph) rejections above, this rejection applies to the interpretation of claim 5 in which it defines an inherent property of the product of claim 1 and, thus, fails to clearly further limit the subject matter of parent claim 1. Clarification is required.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Martis et al. (U.S. Patent Application Publication No. 2004/0121982 A1; 2004, cited by Applicant on the 09/30/19 IDS) in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS).
Martis et al. teaches an icodextrin-based solution for use during peritoneal dialysis therapy, which is made at physiologic pH and exhibits minimal glucose degradation products (p.1, para.[0011]). Martis et al. teaches that the solution includes a first solution of icodextrin at a pH ranging from about 1.5 to 5.0, and a second buffer solution at a pH ranging from about 7.0 to about 12.0, which includes one or more of sodium chloride, sodium lactate, sodium bicarbonate, and one or more amino acids with pK between 7-13, e.g., histidine, wherein the first solution and second solution are arranged such that the first solution and second solution are mixed prior to infusion into the patient (p.1, para.[0012]-p.2, para.[0013]). Martis et al. teaches a mixed solution of the first and second solution, which includes about 4.0-10.0 g/dL icodextrin, about 0.5-4.0 mEq/L of calcium, about 0.25-2.0 mEq/L of magnesium, about 120.0-135.0 mEq/L sodium, about 90.0-110.0 mEq/L chloride, and about 30.0-45.0 mEq/L lactate, wherein the solution may further include about 5.0 mM or less bicarbonate, about 5.0 mM or less histidine, or combinations thereof (p.2, para.[0014]). Martis et al. further teaches that the mixed peritoneal dialysis solution has a pH from about 6.5 to about 7.4 (p.2, para.[0015]). Martis et al. further teaches that the icodextrin solution is maintained at a pH of from about 1.5 to about 5.0, e.g., 2.5, 3.0, etc. to minimize degradation of the icodextrin-based solution during heat sterilization, which may be performed in any suitable way (e.g., filtration sterilization, heat sterilization, steam sterilization, radiation sterilization, or other techniques) (p.3, para.[0031]). 
Martis et al. differs from the instant claims only insofar as it does not explicitly teach that the histidine of the dialysis solution is L-histidine (claim 1), or the specific sterilization process (claim 4) or recited stability properties (claim 5). 
Faict et al. teaches a peritoneal dialysis solution buffered at physiologic pH, such as at least 6.5, by the addition of the amino acid L-histidine, or its optical isomers or derivatives (abstract; p.6, l.26-p.7, l.3). Faict et al. teaches that histidine is preferred because it imparts a substantial buffering effect in the physiologic range, and because histidine does not require protection from light and oxygen to remain stable in solution (unlike other amino acids, such as tryptophan) (p.7, l.23-28; p.8, l.2-5). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in employing L-histidine as the histidine component of Martis’ peritoneal dialysis solution because Faict et al. teaches L-histidine as a buffering agent for a peritoneal dialysis solution. The skilled artisan would have been motivated to specifically use the L-form of histidine for this purpose because Faict et al. teaches the preferable use of L-histidine for use in peritoneal dialysis solutions, and further notes the function of L-histidine to buffer the peritoneal dialysis solution to physiologic pH of at least 6.5, which is within the same desirable pH range of Martis’ peritoneal dialysis solution. The ordinarily skilled artisan would have recognized that Faict’s disclosure pertaining to the desirable properties of histidine as an effective and stable buffer for use in a peritoneal dialysis solution would have yielded from histidine itself and was not dependent specifically on its form (L-histidine, or D-histidine, e.g.). It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martis’ peritoneal dialysis solution to specifically employ L-histidine as the histidine buffering agent of the disclosed solution, in light of Faict’s disclosure directed to the use of L-histidine as a buffering agent for peritoneal dialysis solutions.
In claim 1, Applicant requires that the sterilized peritoneal dialysis solution comprise an acidic first solution of icodextrin, and a second solution containing 300-3000 mg/L L-histidine with the pH controlling agent, wherein the pH after mixing the first and second solution after sterilization is 6.7 to 7.5.
Martis et al. teaches a peritoneal dialysis solution comprising icodextrin, with histidine and other pH controlling agents, e.g., lactate – an element that constitutes the required “pH controlling agent” (p.6, para.[0013] of the as-filed specification). Faict’s teachings were relied upon to establish the prima facie obviousness of employing, specifically, L-histidine for this purpose in the dialysis solution. 
With regard to the recited concentration of histidine, Martis et al. teaches the use of “about 5.0 mM or less” of histidine as part of the buffer solution. 
The teaching of “about 5.0 mM” or less of L-histidine as suggested by the combined teachings of Martis et al. and Faict et al. is equivalent to about 775 mg/L (or less) histidine, because:
5.0 mM = 5 mmol/L * (1 mol/1000 mmol) = 0.005 mol/L histidine * (155.1546 g/mol) = 0.775 g/L * (1000 mg/1 g) = 775 mg/L.
The teaching of 775 mg/L or less histidine clearly overlaps with Applicant’s instantly claimed range of 300-3000 mg/L instantly claimed, thereby rendering such range prima facie obvious. As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 1 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).”
Martis et al. further teaches that the pH of the mixed solution ranges from “about 6.5 to about 7.4”, which clearly meets and/or overlaps Applicant’s instantly claimed pH range of the mixed solution of 6.7-7.5, thereby rendering such range prima facie obvious. Again, MPEP §2144.05.
Note that Martis et al. clearly teaches that the icodextrin-based solution is subjected to sterilization, thereby meeting Applicant’s limitation directed to the peritoneal dialysis solution being “sterilized”.
In claim 4, Applicant recites the conditions for sterilization are 110 to 130°C for 25 to 45 minutes. 
Applicant’s limitations of instant claim 4 constitute an apparent product-by-process limitation to define the manner in which the solution is sterilized. MPEP §2113(I) states that “[t]he patentability of a product does not depend on its method of production” and that “[i]f the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In the instant case, the prior art teachings of Martis et al. teach the sterilization of the icodextrin-based solution through various sterilizing techniques, but do not specifically teach sterilization at 110-130°C for 25-45 minutes as instantly claimed. However, such limitation regarding the process of sterilization does not ultimately change the product itself, as such product is still “sterilized” as claimed. On this basis, the manner in which it was sterilized does not clearly patentably limit or change the nature of the product per se, as the product of the prior art teachings to Martis et al. in view of Faict et al. set forth above and the instantly claimed product are physically and structurally identical, independent of the manner in which it was produced.
In claim 5, Applicant recites “wherein the peritoneal dialysis solution is capable of maintaining, in a constant temperature bath at 40°C, a pH at 6.5 to 7.5 for 3 months after mixing”. 
The teachings of Martis et al. and Faict et al. as combined above clearly teach each and every limitation of the product set forth in pending claim 1. Applicant’s instant claim 5 depends from claim 1 and recites a property of the product (“wherein the peritoneal dialysis solution is capable of maintaining, in a constant temperature bath at 40°C, a pH at 6.5 to 7.5 for 3 months after mixing”). Instant claim 5, however, does not introduce any further physical and/or structural limitation on the product as already defined by claim 1. This limitation is simply a resultant property of the product of claim 1. As Martis et al. in view of Faict et al. address each and every limitation of the product as defined in Applicant’s claim 1, this resultant property must necessarily yield from these cited prior art teachings as combined because products of identical chemical composition cannot have mutually exclusive properties. MPEP §2112. A chemical composition and its properties are inseparable. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
4.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishitani et al. (U.S. Patent Application Publication No. 2015/0231321 A1; 2015, cited by Applicant on the 09/30/19 IDS) in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS).
Nishitani et al. teaches a sterile peritoneal dialysis solution comprising an acidic first liquid containing only icodextrin and 0-2.34 g/L of sodium chloride, and an alkaline second solution containing an alkaline pH regulator, in which the first liquid after sterilization has a pH of 5.0-5.5, the second liquid after sterilization has a pH of 6.5-7.5, and a mixture of the first liquid and the second liquid after sterilization has a pH of 6.0-7.5 (abstract; p.1, para.[0011]). Nishitani et al. teaches that the content of icodextrin in the first liquid is 60.0-94.0 g/L, because when the content of icodextrin is below 60.0 g/L, the osmotic pressure after mixing the first and second liquid is too low and sufficient dialysis cannot be obtained, but when the content exceeds 94.0 g/L, the content of glucose decomposition products becomes too large (p.2, para.[0018]). Nishitani et al. teaches that the range of 60.0-94.0 g/L icodextrin provides sufficient osmotic pressure while suppressing glucose decomposition products of icodextrin during heat sterilization and storage (p.2, para.[0018]). Nishitani et al. teaches that the content of sodium chloride in the first liquid is 0-2.34 g/L, preferably 1.78-2.15 g/L, for adjusting the osmotic pressure without increasing content of the glucose decomposition products (p.2, para.[0019]). Nishitani et al. teaches that the pH of the first liquid is acidic, preferably within the range of 4.7-5.5, preferably between 5.0-5.5 (p.2, para.[0020]). Nishitani et al. teaches that the second liquid comprises an alkaline pH regulator selected from at least one of sodium hydroxide and sodium hydrogen carbonate, and is used in an amount required to adjust the pH of the peritoneal dialysis solution to 6.0-7.5 once the first and second liquids after sterilization are mixed (p.2, para.[0021]). Nishitani et al. teaches that the pH of the mixed peritoneal dialysis solution should be between 6.0-7.5, preferably 6.5-7.5, as pH of <6.0 causes damage to peritoneal mesothelial cells and pH of >7.5 exerts an adverse effect on the body (p.2, para.[0022]). Nishitani et al. teaches that an alkalizing agent that is at least one of lactic acid and lactate is further incorporated into the second liquid, such as sodium lactate, potassium lactate, or calcium lactate, wherein sodium lactate is preferred (p.2, para.[0023]). Nishitani et al. teaches that the first liquid and the second liquid are filled into a container made of polypropylene or polyvinyl chloride and sterilized, after which the first liquid and second liquid are mixed aseptically immediately before use (p.2, para.[0026]). Nishitani et al. teaches that the sterilization process includes autoclave sterilization (high-pressure steam sterilization), performed at 110-140°C for 5-50 minutes, preferably at 121°C for 30 minutes (p.2, para.[0029]). Nishitani et al. exemplifies a peritoneal dialysis solution, in which 75 g of icodextrin and 1.87 g sodium chloride were dissolved in 840 mL of water1 for injection to prepare the first liquid, followed by 3.48 g sodium chloride, 4.48 g sodium lactate, 0.257 g calcium chloride, and 0.051 g magnesium chloride hexahydrate dissolved in 160 mL water2 for injection, after which the pH was adjusted by sodium hydroxide, and the second liquid was prepared (p.3, para.[0033]). Nishitani et al. teaches that 840 mL of the first liquid and 160 mL of the second liquid were filled into containers and heat sterilized at 121°C for 30 minutes, after which the pH was measured, noting that the pH of the first liquid was 5.1, the second liquid was 7.0, and the mixture was 6.6 (p.3, para.[0033]).
Nishitani et al. differs from the instant claims only insofar as it does not explicitly teach the incorporation of 300-3000 mg/L L-histidine (claim 1), or the recited stability properties (claim 5). 
Faict et al. teaches a peritoneal dialysis solution buffered at physiologic pH, such as at least 6.5, by the addition of the amino acid L-histidine, or its optical isomers or derivatives (abstract; p.6, l.26-p.7, l.3). Faict et al. teaches that histidine is preferred because it imparts a substantial buffering effect in the physiologic range, and because histidine does not require protection from light and oxygen to remain stable in solution (unlike other amino acids, such as tryptophan) (p.7, l.23-28; p.8, l.2-5). Faict et al. exemplifies a peritoneal dialysis solution of first solution of 84.08 g/L dextrose in water, buffered with a second aqueous solution of L-histidine (1.55 g/L), sodium lactate (7.76 g/L), calcium chloride (0.508 g/L), magnesium chloride hexahydrate (0.300 g/L) and sodium chloride (11.22 g/L), wherein sodium hydroxide was added to further adjust the pH, after which each solution was filled into a PVC bag and sterilized (Ex.1, p.10, l.1-15). Faict et al. teaches that the pH of the final mixed solution was 7.31-7.32 (Ex.1, p.10, l.1-15). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in incorporating L-histidine into the sterile peritoneal dialysis solution of Nishitani et al. because Faict et al. teaches L-histidine as a buffering agent for effectively buffering a peritoneal dialysis solution to pH of at least 6.5, particularly when used as part of a buffering solution of L-histidine, sodium lactate, calcium chloride, magnesium chloride and sodium chloride. It would have been prima facie obvious to incorporate L-histidine into the buffering solution of the sterile peritoneal dialysis solution of Nishitani et al. because Faict et al. teaches that L-histidine was a highly stable buffering agent effective to buffer the peritoneal dialysis solution to a pH of at least 6.5 - the desirable pH range of the peritoneal dialysis solution of Nishitani et al. to avoid adverse and damaging physiologic effects – without requiring protection from light and oxygen to maintain stability. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate L-histidine into the sterile peritoneal dialysis solution of Nishitani et al. to effectively buffer the solution to a physiologic pH of 6.5-7.5 – which minimizes physiologic damage by the peritoneal dialysis solution - with greater stability and resistance to degradation by light and oxygen, as taught by Faict et al. 
The ordinarily skilled artisan would have also found it prima facie obvious to employ L-histidine for this purpose in an amount within the range of 300-3000 mg/L as instantly claimed because Faict et al. exemplifies the use of 1.550 g/L (equivalent to 1550 mg/L) of L-histidine for inclusion into a buffering solution of L-histidine, sodium lactate, calcium chloride, magnesium chloride and sodium chloride to yield a pH of about 7.3 – which is within the desirable pH range described by Nishitani et al. The skilled artisan would have had a reasonable expectation of success in employing a substantially identical quantity of L-histidine for incorporation into Nishitani’s peritoneal dialysis solution to impart similar buffering properties within the desirable pH range of 6.5-7.5, while imparting greater stability and resistance to degradation by light and oxygen.
In claim 1, Applicant recites a sterilized peritoneal dialysis solution comprising an acidic first solution of icodextrin, and a second solution of 300-3000 mg/L L-histidine and a pH controlling agent, wherein the pH after mixing the first solution and second solution after sterilization is 6.7-7.5.
In claim 4, Applicant recites that the sterilization is performed at 110-130°C for 25-45 minutes.
Nishitani et al. teaches an acidic first solution of only icodextrin and sodium chloride, with a second solution of an alkalizing agent and an alkaline pH regulator, wherein the two solutions are packaged separately, subjected to sterilization and then aseptically mixed immediately prior to use, wherein the pH of the mixed solution is 6.0-7.5, preferably 6.5-7.5. 
The teaching of a pH range of 6.5-7.5 of the mixed solution clearly circumscribes Applicant’s instantly claimed pH range of 6.7-7.5 instantly claimed, thereby rendering such range prima facie obvious. As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 1 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).”
As established above, the teachings to Faict et al. establish the prima facie obviousness of further incorporating L-histidine within the range of 300-3000 mg/L into Nishitani’s peritoneal dialysis solution. 
Regarding the sterilization process applied to the first and second solution, Nishitani et al. teaches the use of high-pressure steam (autoclave) sterilization at 110-140°C for 5-50 minutes, preferably 121°C for 30 minutes (which is also exemplified therein).
In claim 2, Applicant further limits the peritoneal dialysis solution to 60.0-94.0 g/L icodextrin and 1.42-2.34 g/L sodium chloride without a pH controlling agent in the acidic first solution, wherein the pH of the first solution after sterilization is 4.0-5.3, the pH of the second solution after sterilization is 6.7-8.0, and pH after mixing the first and second solution after sterilization is 6.7-7.5.
Nishitani et al. teaches the acidic first solution contains only 60.0-94.0 g/L icodextrin and 0-2.34 g/L sodium chloride, preferably 1.78-2.15 g/L sodium chloride, which clearly meets and/or overlaps Applicant’s required components of 60.0-94.0 g/L icodextrin and 1.42-2.34 g/L sodium chloride (and wherein a pH controlling agent is not present in the acidic first solution). MPEP §2144.05.
Nishitani et al. further teaches that the pH of the first solution after sterilization is 4.7-5.5, which clearly overlaps Applicant’s instantly claimed pH range of 4.0-5.3, and further exemplifies a first solution with pH 5.1 after sterilization. Such teachings clearly meet Applicant’s limitations of instant claim 2. MPEP §2144.05.
Nishitani et al. teaches that the pH of the second solution after sterilization is 6.5-7.5, which clearly overlaps Applicant’s instantly claimed pH range of 6.7-8.0, and further exemplifies a second solution with pH 7.0 after sterilization. Such teachings clearly meet Applicant’s limitations of instant claim 2. MPEP §2144.05.
As established above, Nishitani et al. teaches that the pH of the peritoneal dialysis solution after mixing the first and second solution is between 6.0-7.5, preferably 6.5-7.5, which circumscribes the claimed range of 6.7-7.5, thereby rendering such range prima facie obvious. Again, MPEP §2144.05.
In claim 3, Applicant further limits the peritoneal dialysis solution to wherein the second solution contains at least one of 16.6-347.8 g/L sodium chloride, 21.3-448.0 g/L sodium lactate, 1.22-25.7 g/L calcium chloride, and 0.24-5.10 g/L magnesium chloride.
Nishitani et al. teaches that the second solution further contains components of an ordinary peritoneal dialysis solution, e.g., a sodium ion, calcium ion, magnesium ion, and chloride ion, which are incorporated into the second solution to maintain stability. Nishitani et al. teaches that such ions are incorporated as sodium lactate, sodium chloride, calcium chloride and magnesium chloride, and further exemplifies a peritoneal dialysis solution in which the acidic first solution contains icodextrin, and the second solution contains 21.75 g/L sodium chloride, 28 g/L sodium lactate, 1.6 g/L calcium chloride, and 0.32 g/L magnesium chloride (see explanation above). The ordinarily skilled artisan would have found it prima facie obvious to incorporate substantially similar quantities of sodium lactate, sodium chloride, calcium chloride and magnesium chloride into the peritoneal dialysis solution of Nishitani et al. as modified by Faict et al. above to provide the same ionic components typical of a peritoneal dialysis solution in similar quantities.
In claim 5, Applicant recites “wherein the peritoneal dialysis solution is capable of maintaining, in a constant temperature bath at 40°C, a pH at 6.5 to 7.5 for 3 months after mixing”. 
The teachings of Nishitani et al. and Faict et al. as combined above clearly teach each of the limitations of the product set forth in pending claim 1. Applicant’s instant claim 5 depends from claim 1 and recites a property of the product (“wherein the peritoneal dialysis solution is capable of maintaining, in a constant temperature bath at 40°C, a pH at 6.5 to 7.5 for 3 months after mixing”). Instant claim 5, however, does not introduce any further physical and/or structural limitation on the product as already defined by claim 1. This limitation is simply a resultant property of the product of claim 1. As Nishitani et al. in view of Faict et al. address each limitation of the product as defined in Applicant’s claim 1, this resultant property must necessarily yield from these cited prior art teachings as combined because products of identical chemical composition cannot have mutually exclusive properties. MPEP §2112. A chemical composition and its properties are inseparable. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

5.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Usami et al. (JP 2015218141 A; Published December 7, 2015, cited by Applicant on the 09/30/19 IDS), citing to an attached English translation of the same, in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS).
Usami et al. teaches a peritoneal dialysis solution comprising an acidic first liquid comprising 76.0-94.0 g/L icodextrin with 1.89-2.37 g/L sodium chloride, and a neutral to alkaline second liquid, wherein the first liquid and second liquid are sterilized at 110-130°C for 25-45 minutes, in which the pH of the acidic first liquid after sterilization is 4.0-5.3, the pH of the second liquid after sterilization is 6.5-8.0, and the pH of the mixed first liquid and second liquid after sterilization is 6.0-7.5 (p.2, para.[0011]). Usami et al. teaches that the second liquid contains at least one of 16.6-347.8 g/L sodium chloride, 21.3-448.0 g/L sodium lactate, 1.22-25.7 g/L calcium chloride, and 0.24-5.10 g/L magnesium chloride (p.2, para.[0012]; p.4, para.[0022]). Usami et al. specifically teaches that the first liquid does not contain a pH adjusting agent, such as lactate, sodium lactate, or sodium hydroxide, for suppressing glucose decomposition products generated from the icodextrin (p.3, para.[0018]). Usami et al. teaches that the pH of the mixed peritoneal dialysis solution should be between 6.0-7.5, preferably 6.5-7.5, as pH of <6.0 causes damage to peritoneal mesothelial cells and pH of >7.5 exerts an adverse effect on the body (p.4, para.[0021]). Usami et al. teaches that the acidic first liquid and the alkaline second liquid are filled and packaged into a container of polypropylene or polyvinyl chloride and then subjected to sterilization, after which the two liquids are mixed aseptically immediately before use (p.4, para.[0024]). Usami et al. teaches that high-pressure steam (autoclave) sterilization is used at 110-130°C for 25-45 minutes, preferably 115-125°C for 30-40 minutes (p.4, para.[0027]). Usami et al. exemplifies a peritoneal dialysis solution, in which 75 g of icodextrin and 1.87 g sodium chloride were dissolved in 840 mL of water3 for injection to prepare the first liquid, and 3.48 g sodium chloride, 4.48 g sodium lactate, 0.257 g calcium chloride, and 0.051 g magnesium chloride were dissolved in 160 mL water4 for injection to prepare the second liquid (Ex.1, p.5, para.[0032]). Usami et al. teaches that 840 mL of the first liquid and 160 mL of the second liquid were filled into containers and heat sterilized at 121°C for 30 minutes using an autoclave, after which the pH was measured, noting that the pH of the first liquid was 4.9, the second liquid was 6.9, and the mixture was 6.5 (Ex.1, p.5, para.[0032]).
Usami et al. differs from the instant claims only insofar as it does not explicitly teach the incorporation of 300-3000 mg/L L-histidine (claim 1), or the recited stability properties (claim 5). 
Faict et al. teaches a peritoneal dialysis solution buffered at physiologic pH, such as at least 6.5, by the addition of the amino acid L-histidine, or its optical isomers or derivatives (abstract; p.6, l.26-p.7, l.3). Faict et al. teaches that histidine is preferred because it imparts a substantial buffering effect in the physiologic range, and because histidine does not require protection from light and oxygen to remain stable in solution (unlike other amino acids, such as tryptophan) (p.7, l.23-28; p.8, l.2-5). Faict et al. exemplifies a peritoneal dialysis solution of first solution of 84.08 g/L dextrose in water, buffered with a second aqueous solution of L-histidine (1.55 g/L), sodium lactate (7.76 g/L), calcium chloride (0.508 g/L), magnesium chloride hexahydrate (0.300 g/L) and sodium chloride (11.22 g/L), wherein sodium hydroxide was added to further adjust the pH, after which each solution was filled into a PVC bag and sterilized (Ex.1, p.10, l.1-15). Faict et al. teaches that the pH of the final mixed solution was 7.31-7.32 (Ex.1, p.10, l.1-15). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in incorporating L-histidine into the sterile peritoneal dialysis solution of Usami et al. because Faict et al. teaches L-histidine as a buffering agent for effectively buffering a peritoneal dialysis solution to pH of at least 6.5, particularly when used as part of a buffering solution of L-histidine, sodium lactate, calcium chloride, magnesium chloride and sodium chloride. It would have been prima facie obvious to incorporate L-histidine into the buffering solution of the sterile peritoneal dialysis solution of Usami et al. because Faict et al. teaches that L-histidine was a highly stable buffering agent effective to buffer the peritoneal dialysis solution to a pH of at least 6.5 - the desirable pH range of the peritoneal dialysis solution of Usami et al. to avoid adverse and damaging physiologic effects – without requiring protection from light and oxygen to maintain stability. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate L-histidine into the sterile peritoneal dialysis solution of Usami et al. to effectively buffer the solution to a physiologic pH of 6.5-7.5 – which minimizes physiologic damage by the peritoneal dialysis solution - with greater stability and resistance to degradation by light and oxygen, as taught by Faict et al. 
The ordinarily skilled artisan would have also found it prima facie obvious to employ L-histidine for this purpose in an amount within the range of 300-3000 mg/L as instantly claimed because Faict et al. exemplifies the use of 1.550 g/L (equivalent to 1550 mg/L) of L-histidine for inclusion into a buffering solution of L-histidine, sodium lactate, calcium chloride, magnesium chloride and sodium chloride to yield a pH of about 7.3 – which is within the desirable pH range described by Usami et al. The skilled artisan would have had a reasonable expectation of success in employing a substantially identical quantity of L-histidine for incorporation into Usami’s peritoneal dialysis solution to impart similar buffering properties within the desirable pH range of 6.5-7.5, while imparting greater stability and resistance to degradation by light and oxygen.
In claim 1, Applicant recites a sterilized peritoneal dialysis solution comprising an acidic first solution of icodextrin, and a second solution of 300-3000 mg/L L-histidine and a pH controlling agent, wherein the pH after mixing the first solution and second solution after sterilization is 6.7-7.5.
In claim 4, Applicant recites that the sterilization is performed at 110-130°C for 25-45 minutes.
Usami et al. teaches an acidic first solution of only icodextrin and sodium chloride, with a second solution of sodium chloride, sodium lactate, calcium chloride and magnesium chloride, wherein the two solutions are packaged separately, subjected to sterilization and then aseptically mixed immediately prior to use, wherein the pH of the mixed solution is 6.0-7.5, preferably 6.5-7.5. 
The teaching of a pH range of 6.5-7.5 of the mixed solution clearly circumscribes Applicant’s instantly claimed pH range of 6.7-7.5 instantly claimed, thereby rendering such range prima facie obvious. As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 1 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).”
As established above, the teachings to Faict et al. establish the prima facie obviousness of further incorporating L-histidine within the range of 300-3000 mg/L into Usami’s peritoneal dialysis solution. 
Regarding the sterilization process applied to the first and second solution, Usami et al. teaches the use of high-pressure steam (autoclave) sterilization at 110-130°C for 25-45 minutes, preferably 115-125°C for 30-40 minutes, and further exemplifies autoclave sterilization at 121°C for 30 minutes.
In claim 2, Applicant further limits the peritoneal dialysis solution to 60.0-94.0 g/L icodextrin and 1.42-2.34 g/L sodium chloride without a pH controlling agent in the acidic first solution, wherein the pH of the first solution after sterilization is 4.0-5.3, the pH of the second solution after sterilization is 6.7-8.0, and pH after mixing the first and second solution after sterilization is 6.7-7.5.
Usami et al. teaches the acidic first solution contains only 76.0-94.0 g/L icodextrin and 1.89-2.37 g/L sodium chloride, which clearly meets and/or overlaps Applicant’s required components of 60.0-94.0 g/L icodextrin and 1.42-2.34 g/L sodium chloride (and wherein a pH controlling agent is not present in the acidic first solution). Again, MPEP §2144.05.
Usami et al. further teaches that the pH of the first solution after sterilization is 4.0-5.3, and that the pH of the second solution after sterilization is 6.5-8.0, which clearly circumscribes Applicant’s instantly claimed pH range of 6.7-8.0, and further teaches that the pH of the mixed first and second solution is 6.0-7.5, which also circumscribes Applicant’s instantly claimed pH range of 6.7-7.5. Such teachings clearly render Applicant’s limitations of instant claim 2 prima facie obvious. MPEP §2144.05.
In claim 3, Applicant further limits the peritoneal dialysis solution to wherein the second solution contains at least one of 16.6-347.8 g/L sodium chloride, 21.3-448.0 g/L sodium lactate, 1.22-25.7 g/L calcium chloride, and 0.24-5.10 g/L magnesium chloride.
Usami et al. teaches that the second solution contains at least one of 16.6-347.8 g/L sodium chloride, 21.3-448.0 g/L sodium lactate, 1.22-25.7 g/L calcium chloride, and 0.24-5.10 g/L magnesium chloride, and further exemplifies a second solution comprising 21.75 g/L sodium chloride, 28 g/L sodium lactate, 1.6 g/L calcium chloride, and 0.32 g/L magnesium chloride. 
In claim 5, Applicant recites “wherein the peritoneal dialysis solution is capable of maintaining, in a constant temperature bath at 40°C, a pH at 6.5 to 7.5 for 3 months after mixing”. 
The teachings of Usami et al. and Faict et al. as combined above clearly teach each of the limitations of the product set forth in pending claim 1. Applicant’s instant claim 5 depends from claim 1 and recites a property of the product (“wherein the peritoneal dialysis solution is capable of maintaining, in a constant temperature bath at 40°C, a pH at 6.5 to 7.5 for 3 months after mixing”). Instant claim 5, however, does not introduce any further physical and/or structural limitation on the product as already defined by claim 1. This limitation is simply a resultant property of the product of claim 1. As Usami et al. in view of Faict et al. address each limitation of the product as defined in Applicant’s claim 1, this resultant property must necessarily yield from these cited prior art teachings as combined because products of identical chemical composition cannot have mutually exclusive properties. MPEP §2112. A chemical composition and its properties are inseparable. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1 and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-13 and 15 of U.S. Patent Application No. 16/018,582 in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS).
 ‘582 recites a sterile peritoneal dialysis solution comprising an acidic first liquid of 60.0-94.0 g/L icodextrin and 0-2.34 g/L sodium chloride, and an alkaline second liquid containing an alkaline pH regulator, wherein a mixture of the first liquid and the second liquid after sterilization has a pH of 6.0-7.5 (copending claim 6). ‘582 further limits the alkaline pH regulator to at least one of sodium hydroxide and sodium hydrogen carbonate (copending claim 7) or lactate and lactic acid (copending claim 13). ‘582 recites that the second liquid comprises at least one of sodium chloride, lactic acid, sodium lactate, calcium chloride and magnesium chloride (copending claim 8). ‘582 further limits the quantity of icodextrin to 65.0-85.0 g/L (copending claim 9). ‘582 further limits the quantity of sodium chloride in the first liquid to 1.78-2.34 g/L (copending claim 10), or 1.78-2.15 g/L (copending claim 11). ‘582 recites that the pH of the mixture of the first liquid and second liquid after sterilization is 6.5-7.5 (copending claim 12). ‘582 further recites that the pH of the second liquid after sterilization is 7.0-7.5 (copending claim 15).
‘582 differs from the instant claims only insofar as it does not explicitly teach the second liquid contains 300-3000 mg/L L-histidine with a pH controlling agent (claim 1), the specific sterilization process (claim 4) or the recited stability properties (claim 5). 
Faict et al. teaches a peritoneal dialysis solution buffered at physiologic pH, such as at least 6.5, by the addition of the amino acid L-histidine, or its optical isomers or derivatives (abstract; p.6, l.26-p.7, l.3). Faict et al. teaches that histidine is preferred because it imparts a substantial buffering effect in the physiologic range, and because histidine does not require protection from light and oxygen to remain stable in solution (unlike other amino acids, such as tryptophan) (p.7, l.23-28; p.8, l.2-5). Faict et al. exemplifies a peritoneal dialysis solution of a first solution of 84.08 g/L dextrose in water, buffered with a second aqueous solution of L-histidine (1.55 g/L), sodium lactate (7.76 g/L), calcium chloride (0.508 g/L), magnesium chloride hexahydrate (0.300 g/L) and sodium chloride (11.22 g/L), wherein sodium hydroxide was added to further adjust the pH, after which each solution was filled into a PVC bag and sterilized (Ex.1, p.10, l.1-15). Faict et al. teaches that the pH of the final mixed solution was 7.31-7.32 (Ex.1, p.10, l.1-15). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in substituting the aqueous buffer solution of L-histidine, sodium lactate, calcium chloride, magnesium chloride and sodium chloride of Faict et al. for the alkaline pH regulating second solution of the ‘582 claims because Faict et al. teaches the use of such aqueous buffer solution for effectively buffering peritoneal dialysis solutions to a pH of at least 6.5, which is the desirable pH range of the ‘582 peritoneal dialysis solution (pH 6.5-7.5). The skilled artisan would have been motivated to utilize Faict’s aqueous buffer solution of L-histidine, sodium lactate, calcium chloride, magnesium chloride and sodium chloride as the pH regulating second solution of the ‘582 peritoneal dialysis solution because Faict et al. teaches that the L-histidine buffer solution described therein imparts substantial buffering effect in the desired pH range of at least 6.5 while resisting degradation by light and oxygen to maintain stability in solution. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘582 peritoneal dialysis solution by substituting Faict’s aqueous L-histidine buffer solution for the alkaline pH regulator of the ‘582 solution to effectively buffer the solution to the desired pH range of 6.5-7.5 while imparting greater stability to the solution by mitigating degradation, as taught by Faict et al.
The ordinarily skilled artisan would have also found it prima facie obvious to employ L-histidine for this purpose in an amount within the range of 300-3000 mg/L as instantly claimed because Faict et al. exemplifies the use of 1.550 g/L (equivalent to 1550 mg/L) of L-histidine for inclusion into a buffering solution of L-histidine, sodium lactate, calcium chloride, magnesium chloride and sodium chloride to yield a pH of about 7.3 – which is within the desirable pH range of the ‘582 sterile peritoneal dialysis solution. 
In claim 4, Applicant recites the conditions for sterilization are 110 to 130°C for 25 to 45 minutes. 
Applicant’s limitations of instant claim 4 constitute an apparent product-by-process limitation to define the manner in which the solution is sterilized. MPEP §2113(I) states that “[t]he patentability of a product does not depend on its method of production” and that “[i]f the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In the instant case, the ‘582 claims as modified by Faict et al. teach that the first and second solutions are sterile, but do not specifically teach sterilization at 110-130°C for 25-45 minutes as instantly claimed. However, such limitations regarding the process of sterilization does not ultimately change the product itself, as such product is still “sterilized” as claimed. On this basis, the manner in which it was sterilized does not clearly patentably limit or change the nature of the product per se, as the product of the ‘582 claims in view of Faict et al. and the instantly claimed product are physically and structurally identical, independent of the manner in which it was produced.
In claim 5, Applicant recites “wherein the peritoneal dialysis solution is capable of maintaining, in a constant temperature bath at 40°C, a pH at 6.5 to 7.5 for 3 months after mixing”. 
The ‘582 claims and the teachings of Faict et al. as combined above clearly teach each and every limitation of the product set forth in pending claim 1. Applicant’s instant claim 5 depends from claim 1 and recites a property of the product (“wherein the peritoneal dialysis solution is capable of maintaining, in a constant temperature bath at 40°C, a pH at 6.5 to 7.5 for 3 months after mixing”). Instant claim 5, however, does not introduce any further physical and/or structural limitation on the product as already defined by claim 1. This limitation is simply a resultant property of the product of claim 1. As the ‘582 claims in view of Faict et al. address each and every limitation of the product as defined in Applicant’s claim 1, this resultant property must necessarily yield from these cited prior art teachings as combined because products of identical chemical composition cannot have mutually exclusive properties. MPEP §2112. A chemical composition and its properties are inseparable. 
This is a provisional nonstatutory double patenting rejection.

7.	Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-13 and 15 of U.S. Patent Application No. 16/018,582 in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS), 
as applied above to claims 1 and 4-5, 
further in view of Usami et al. (JP 2015218141 A; Published December 7, 2015, cited by Applicant on the 09/30/19 IDS), citing to the English translation of the same.
‘582 in view of Faict, as applied above to claims 1 and 4-5. 
‘582 in view of Faict differ from the instant claims only insofar as they do not explicitly teach the pH range of the first solution after sterilization (claim 2), or the specific amounts of sodium chloride, sodium lactate, calcium chloride and magnesium chloride of the second solution (claim 3).
Usami et al. teaches a peritoneal dialysis solution comprising an acidic first liquid comprising 76.0-94.0 g/L icodextrin with 1.89-2.37 g/L sodium chloride, and a neutral to alkaline second liquid, wherein the first liquid and second liquid are sterilized at 110-130°C for 25-45 minutes, in which the pH of the acidic first liquid after sterilization is 4.0-5.3, the pH of the second liquid after sterilization is 6.5-8.0, and the pH of the mixed first liquid and second liquid after sterilization is 6.0-7.5 (p.2, para.[0011]). Usami et al. teaches that the desirable pH of 4.0-5.3 after sterilization of the acidic first solution is to suppress glucose decomposition products of 5-hydroxymethyl furfural (when pH < 4.0) and 3-deoxyglucosone (when pH > 5.3) (p.3, para.[0019]). Usami et al. teaches that the second liquid contains at least one of 16.6-347.8 g/L sodium chloride, 21.3-448.0 g/L sodium lactate, 1.22-25.7 g/L calcium chloride, and 0.24-5.10 g/L magnesium chloride (p.2, para.[0012]; p.4, para.[0022]). Usami et al. specifically teaches that the first liquid does not contain a pH adjusting agent, such as lactate, sodium lactate, or sodium hydroxide, for the purpose of suppressing glucose decomposition products generated from the icodextrin (p.3, para.[0018]). Usami et al. teaches that the pH of the mixed peritoneal dialysis solution should be between 6.0-7.5, preferably 6.5-7.5, as pH of <6.0 causes damage to peritoneal mesothelial cells and pH of >7.5 exerts an adverse effect on the body (p.4, para.[0021]). Usami et al. teaches that the acidic first liquid and the alkaline second liquid are filled and packaged into a container of polypropylene or polyvinyl chloride and then subjected to sterilization, after which the two liquids are mixed aseptically immediately before use (p.4, para.[0024]). Usami et al. teaches that high-pressure steam (autoclave) sterilization is used at 110-130°C for 25-45 minutes, preferably 115-125°C for 30-40 minutes (p.4, para.[0027]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying the ‘582 sterile peritoneal dialysis solution as combined with Faict et al. above to exhibit a pH of the first acidic solution after sterilization of 4.0-5.3 because Usami et al. teaches sterile, two-part peritoneal dialysis solutions with an acidic first solution of icodextrin and sodium chloride (without a pH adjusting agent), in which the pH of the acidic first solution after sterilization is 4.0-5.3. The skilled artisan would have been motivated to produce an acidic first solution after sterilization with pH in the range of 4.0-5.3 because Usami et al. teaches that such pH range suppresses formation of glucose decomposition products from icodextrin, particularly 5-hydroxymethyl furfural (produced with pH < 4.0) and 3-deoxyglucosone (produced with pH > 5.3), which affect stability of the sterile peritoneal dialysis solution. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sterile peritoneal dialysis solution of the ‘582 claims as combined with Faict et al. to produce an acidic first solution of icodextrin and sodium chloride with pH after sterilization of between 4.0-5.3 to minimize glucose decomposition products produced by icodextrin degradation, as evidenced by the teachings of Usami et al. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in modifying the second solution of the ‘582 sterile peritoneal dialysis solution as combined with Faict et al. to contain 16.6-347.8 g/L sodium chloride, 21.3-448.0 g/L sodium lactate, 1.22-25.7 g/L calcium chloride and 0.24-5.10 g/L magnesium chloride because Usami et al. teaches a sterile, two-part peritoneal dialysis solution of icodextrin with an alkaline second liquid of sodium chloride (16.6-347.8 g/L), sodium lactate (21.3-448.0 g/L), calcium chloride (1.22-25.7 g/L), and magnesium chloride (0.24-5.10 g/L) to yield a pH of the combined solution after mixing of 6.0-7.5, preferably 6.5-7.5. The skilled artisan would have found it prima facie obvious to do so because the ‘582 claims as combined with Faict et al. suggest a sterile, two-part peritoneal dialysis solution of icodextrin with an alkaline second liquid of L-histidine with sodium chloride, sodium lactate, calcium chloride and magnesium chloride, and Usami et al. suggests such quantities of sodium chloride, sodium lactate, calcium chloride and magnesium chloride as being suitable for incorporation into the alkaline second liquid of the peritoneal dialysis solution for adjusting the pH of the final mixed solution to within the same range of 6.5-7.5 intended by the ‘582 claims. 
This is a provisional nonstatutory double patenting rejection.

8.	Claims 1-2 and 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of U.S. Patent No. 10,010,563 B2 in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS).
‘563 recites a sterile peritoneal dialysis fluid comprising an acidic first solution of 60.0-94.0 g/L icodextrin and 0-2.34 g/L sodium chloride, wherein the first liquid does not contain lactic acid or lactate, and an alkaline second liquid containing an alkaline pH regulator, wherein the first liquid after sterilization has a pH of 5.1-5.5, the second liquid after sterilization has a pH of 6.5-7.5, and the mixture of the first and second liquid after sterilization has a pH of 6.0-7.5 (patent claim 1). ‘563 further limits the pH of the second liquid after sterilization to a pH of 7.0-7.5 (patent claim 10). ‘563 recites that the alkaline pH regulator of the second liquid comprises at least one of sodium hydroxide and sodium hydrogen carbonate (patent claim 2) or lactate and/or lactic acid (patent claim 8). ‘563 further recites that the second liquid comprises at least one of sodium chloride, sodium lactate, calcium chloride and magnesium chloride (patent claim 3). ‘563 further limits the quantity of icodextrin to 65.0-85.0 g/L icodextrin (patent claim 4), and further limits the quantity of sodium chloride in the first liquid to 1.78-2.3 g/L (patent claim 5) or 1.78-2.15 g/L (patent claim 6). ‘563 further limits the pH of the mixture of the first and second liquid after sterilization to 6.5-7.5 (patent claim 7). 
‘563 differs from the instant claims only insofar as it does not explicitly teach the second liquid contains 300-3000 mg/L L-histidine with a pH controlling agent (claim 1), the specific sterilization process (claim 4) or the recited stability properties (claim 5). 
Faict et al. teaches a peritoneal dialysis solution buffered at physiologic pH, such as at least 6.5, by the addition of the amino acid L-histidine, or its optical isomers or derivatives (abstract; p.6, l.26-p.7, l.3). Faict et al. teaches that histidine is preferred because it imparts a substantial buffering effect in the physiologic range, and because histidine does not require protection from light and oxygen to remain stable in solution (unlike other amino acids, such as tryptophan) (p.7, l.23-28; p.8, l.2-5). Faict et al. exemplifies a peritoneal dialysis solution of a first solution of 84.08 g/L dextrose in water, buffered with a second aqueous solution of L-histidine (1.55 g/L), sodium lactate (7.76 g/L), calcium chloride (0.508 g/L), magnesium chloride hexahydrate (0.300 g/L) and sodium chloride (11.22 g/L), wherein sodium hydroxide was added to further adjust the pH, after which each solution was filled into a PVC bag and sterilized (Ex.1, p.10, l.1-15). Faict et al. teaches that the pH of the final mixed solution was 7.31-7.32 (Ex.1, p.10, l.1-15). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in substituting the aqueous buffer solution of L-histidine, sodium lactate, calcium chloride, magnesium chloride and sodium chloride of Faict et al. for the alkaline pH regulating second solution of the ‘563 claims because Faict et al. teaches the use of such aqueous buffer solution for effectively buffering peritoneal dialysis solutions to a pH of at least 6.5, which is the desirable pH range of the ‘563 peritoneal dialysis solution (pH 6.5-7.5). The skilled artisan would have been motivated to utilize Faict’s aqueous buffer solution of L-histidine, sodium lactate, calcium chloride, magnesium chloride and sodium chloride as the pH regulating second solution of the ‘563 peritoneal dialysis solution because Faict et al. teaches that the L-histidine buffer solution described therein functioned to impart substantial buffering effect in the desired pH range of at least 6.5 while resisting degradation by light and oxygen to maintain stability in solution. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘563 peritoneal dialysis solution by substituting Faict’s aqueous L-histidine buffer solution for the alkaline pH regulator of the ‘563 solution to effectively buffer the solution to the desired pH range of 6.5-7.5 while imparting greater stability to the solution by mitigating degradation, as taught by Faict et al.
The ordinarily skilled artisan would have also found it prima facie obvious to employ L-histidine for this purpose in an amount within the range of 300-3000 mg/L as instantly claimed because Faict et al. exemplifies the use of 1.550 g/L (equivalent to 1550 mg/L) of L-histidine for inclusion into a buffering solution of L-histidine, sodium lactate, calcium chloride, magnesium chloride and sodium chloride to yield a pH of about 7.3 – which is within the desirable pH range of the ‘563 sterile peritoneal dialysis solution. 
In claim 4, Applicant recites the conditions for sterilization are 110 to 130°C for 25 to 45 minutes. 
Applicant’s limitations of instant claim 4 constitute an apparent product-by-process limitation to define the manner in which the solution is sterilized. MPEP §2113(I) states that “[t]he patentability of a product does not depend on its method of production” and that “[i]f the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In the instant case, the ‘563 claims as modified by Faict et al. teach that the first and second solutions are sterile, but do not specifically teach sterilization at 110-130°C for 25-45 minutes as instantly claimed. However, such limitations regarding the process of sterilization does not ultimately change the product itself, as such product is still “sterilized” as claimed. On this basis, the manner in which it was sterilized does not clearly patentably limit or change the nature of the product per se, as the product of the ‘563 claims in view of Faict et al. and the instantly claimed product are physically and structurally identical, independent of the manner in which it was produced.
In claim 5, Applicant recites “wherein the peritoneal dialysis solution is capable of maintaining, in a constant temperature bath at 40°C, a pH at 6.5 to 7.5 for 3 months after mixing”. 
The ‘563 claims and the teachings of Faict et al. as combined above clearly teach each and every limitation of the product set forth in pending claim 1. Applicant’s instant claim 5 depends from claim 1 and recites a property of the product (“wherein the peritoneal dialysis solution is capable of maintaining, in a constant temperature bath at 40°C, a pH at 6.5 to 7.5 for 3 months after mixing”). Instant claim 5, however, does not introduce any further physical and/or structural limitation on the product as already defined by claim 1. This limitation is simply a resultant property of the product of claim 1. As the ‘563 claims in view of Faict et al. address each and every limitation of the product as defined in Applicant’s claim 1, this resultant property must necessarily yield from these cited prior art teachings as combined because products of identical chemical composition cannot have mutually exclusive properties. MPEP §2112. A chemical composition and its properties are inseparable. 
This is a nonprovisional nonstatutory double patenting rejection.

9.	Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of U.S. Patent No. 10,010,563 B2 in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS), 
as applied above to claims 1 and 4-5, 
further in view of Usami et al. (JP 2015218141 A; Published December 7, 2015, cited by Applicant on the 09/30/19 IDS), citing to the English translation of the same.
‘563 in view of Faict, as applied above to claims 1 and 4-5. 
‘563 in view of Faict differ from the instant claims only insofar as they do not explicitly teach the specific amounts of sodium chloride, sodium lactate, calcium chloride and magnesium chloride of the second solution (claim 3).
Usami et al. teaches a peritoneal dialysis solution comprising an acidic first liquid comprising 76.0-94.0 g/L icodextrin with 1.89-2.37 g/L sodium chloride, and a neutral to alkaline second liquid, wherein the first liquid and second liquid are sterilized at 110-130°C for 25-45 minutes, in which the pH of the acidic first liquid after sterilization is 4.0-5.3, the pH of the second liquid after sterilization is 6.5-8.0, and the pH of the mixed first liquid and second liquid after sterilization is 6.0-7.5 (p.2, para.[0011]). Usami et al. teaches that the desirable pH of 4.0-5.3 after sterilization of the acidic first solution is to suppress glucose decomposition products of 5-hydroxymethyl furfural (when pH < 4.0) and 3-deoxyglucosone (when pH > 5.3) (p.3, para.[0019]). Usami et al. teaches that the second liquid contains at least one of 16.6-347.8 g/L sodium chloride, 21.3-448.0 g/L sodium lactate, 1.22-25.7 g/L calcium chloride, and 0.24-5.10 g/L magnesium chloride (p.2, para.[0012]; p.4, para.[0022]). Usami et al. specifically teaches that the first liquid does not contain a pH adjusting agent, such as lactate, sodium lactate, or sodium hydroxide, for suppressing glucose decomposition products generated from the icodextrin (p.3, para.[0018]). Usami et al. teaches that the pH of the mixed peritoneal dialysis solution should be between 6.0-7.5, preferably 6.5-7.5, as pH of <6.0 causes damage to peritoneal mesothelial cells and pH of >7.5 exerts an adverse effect on the body (p.4, para.[0021]). Usami et al. teaches that the acidic first liquid and the alkaline second liquid are filled and packaged into a container of polypropylene or polyvinyl chloride and then subjected to sterilization, after which the two liquids are mixed aseptically immediately before use (p.4, para.[0024]). Usami et al. teaches that high-pressure steam (autoclave) sterilization is used at 110-130°C for 25-45 minutes, preferably 115-125°C for 30-40 minutes (p.4, para.[0027]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying the second solution of the ‘563 sterile peritoneal dialysis solution as combined with Faict et al. to contain 16.6-347.8 g/L sodium chloride, 21.3-448.0 g/L sodium lactate, 1.22-25.7 g/L calcium chloride and 0.24-5.10 g/L magnesium chloride because Usami et al. teaches a sterile, two-part peritoneal dialysis solution of icodextrin with an alkaline second liquid of sodium chloride (16.6-347.8 g/L), sodium lactate (21.3-448.0 g/L), calcium chloride (1.22-25.7 g/L), and magnesium chloride (0.24-5.10 g/L) to yield a pH of the combined solution after mixing of 6.0-7.5, preferably 6.5-7.5. The skilled artisan would have found it prima facie obvious to do so because the ‘563 claims as combined with Faict et al. suggest a sterile, two-part peritoneal dialysis solution of icodextrin with an alkaline second liquid of L-histidine with sodium chloride, sodium lactate, calcium chloride and magnesium chloride, and Usami et al. suggests such quantities of sodium chloride, sodium lactate, calcium chloride and magnesium chloride as being suitable for incorporation into the alkaline second liquid of the peritoneal dialysis solution for adjusting the pH of the final mixed solution to within the same range of 6.5-7.5 intended by the ‘563 claims. 
This is a nonprovisional nonstatutory double patenting rejection. 

10.	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 and 14 of U.S. Patent No. 11,020,420 B2 in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS).
‘420 recites a biocompatible peritoneal dialysate comprising a sterilized, acidic first solution of icodextrin and a sterilized, second solution of a pH adjuster, wherein the pH of the sterilized first solution is 4.0-4.9, and the pH after mixing the sterilized first solution with the sterilized second solution is 6.0-7.5 (patent claim 5). ‘420 further recites that the first solution contains 76.0-94.0 g/L icodextrin, 1.89-2.37 g/L sodium chloride, and does not contain a pH adjuster, and the pH of the sterilized second solution is 6.0-8.0, and the first solution and second solution are sterilized under the conditions of 110-130°C for 25-45 minutes (patent claim 6). ‘420 recites that the sterilized second solution contains at least one of 16.6-347.8 g/L sodium chloride, 21.3-448.0 g/L sodium lactate, 1.22-25.7 g/L calcium chloride, and 0.24-5.10 g/L magnesium chloride (patent claim 7). ‘420 further limits the pH of the sterilized first solution to at least 4.0 and less than 4.3 (patent claim 14). 
‘420 differs from the instant claims only insofar as it does not explicitly teach the second liquid contains 300-3000 mg/L L-histidine with a pH controlling agent (claim 1), or the recited stability properties (claim 5). 
Faict et al. teaches a peritoneal dialysis solution buffered at physiologic pH, such as at least 6.5, by the addition of the amino acid L-histidine, or its optical isomers or derivatives (abstract; p.6, l.26-p.7, l.3). Faict et al. teaches that histidine is preferred because it imparts a substantial buffering effect in the physiologic range, and because histidine does not require protection from light and oxygen to remain stable in solution (unlike other amino acids, such as tryptophan) (p.7, l.23-28; p.8, l.2-5). Faict et al. teaches that preparing a peritoneal dialysate closer to physiologic pH reduces in-flow pain due to low pH and avoids the risk of undue elevation of blood nitrogen levels (p.6, l.2-12; p.7, l.5-22). Faict et al. exemplifies a peritoneal dialysis solution of a first solution of 84.08 g/L dextrose in water, buffered with a second aqueous solution of L-histidine (1.55 g/L), sodium lactate (7.76 g/L), calcium chloride (0.508 g/L), magnesium chloride hexahydrate (0.300 g/L) and sodium chloride (11.22 g/L), wherein sodium hydroxide was added to further adjust the pH, after which each solution was filled into a PVC bag and sterilized (Ex.1, p.10, l.1-15). Faict et al. teaches that the pH of the final mixed solution was 7.31-7.32 (Ex.1, p.10, l.1-15). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in incorporating L-histidine into the pH adjusting second solution of the ‘420 sterile peritoneal dialysate because Faict et al. teaches L-histidine as a buffering agent for effectively buffering a peritoneal dialysis solution to pH of at least 6.5, particularly when used as part of a buffering solution of L-histidine, sodium lactate, calcium chloride, magnesium chloride and sodium chloride. It would have been prima facie obvious to incorporate L-histidine into the buffering solution of the ‘420 sterile peritoneal dialysis solution because Faict et al. teaches that L-histidine was a highly stable buffering agent effective to buffer the peritoneal dialysis solution to a pH of at least 6.5 - the desirable pH range of the sterile peritoneal dialysate of the ‘420 claims to avoid adverse and damaging physiologic effects – without requiring protection from light and oxygen to maintain stability. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate L-histidine into the sterile peritoneal dialysate of the ‘420 claims to effectively buffer the solution to a physiologic pH of 6.5-7.5 – which minimizes physiologic damage by the peritoneal dialysis solution - with greater stability and resistance to degradation by light and oxygen, as taught by Faict et al. 
In claim 5, Applicant recites “wherein the peritoneal dialysis solution is capable of maintaining, in a constant temperature bath at 40°C, a pH at 6.5 to 7.5 for 3 months after mixing”. 
The ‘420 claims and the teachings of Faict et al. as combined above clearly teach each and every limitation of the product set forth in pending claim 1. Applicant’s instant claim 5 depends from claim 1 and recites a property of the product (“wherein the peritoneal dialysis solution is capable of maintaining, in a constant temperature bath at 40°C, a pH at 6.5 to 7.5 for 3 months after mixing”). Instant claim 5, however, does not introduce any further physical and/or structural limitation on the product as already defined by claim 1. This limitation is simply a resultant property of the product of claim 1. As the ‘420 claims in view of Faict et al. address each and every limitation of the product as defined in Applicant’s claim 1, this resultant property must necessarily yield from these cited prior art teachings as combined because products of identical chemical composition cannot have mutually exclusive properties. MPEP §2112. A chemical composition and its properties are inseparable. 
This is a nonprovisional nonstatutory double patenting rejection. 

11.	Claims 1 and 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,020,520 B2 in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS).
‘520 recites a sterile peritoneal dialysis fluid comprising an acidic first liquid of water, icodextrin, and up to 2.34 g/L sodium chloride, and an alkaline second liquid containing an alkaline pH regulator, wherein the first liquid after sterilization has a pH of 4.7-5.5, the second liquid after sterilization has a pH of 6.5-7.5, and a mixture of the first liquid and second liquid has a pH of 6.0-7.5 (patent claim 1). ‘520 further limits the quantity of sodium chloride in the first solution to 1.78-2.34 g/L (patent claim 2), or 1.78-2.15 g/L (patent claim 3). ‘520 further limits the pH of the first liquid after sterilization to 5.0-5.5 (patent claim 4). 
‘520 differs from the instant claims only insofar as it does not explicitly teach the second liquid contains 300-3000 mg/L L-histidine with a pH controlling agent (claim 1), the specific sterilization process (claim 4) or the recited stability properties (claim 5). 
Faict et al. teaches a peritoneal dialysis solution buffered at physiologic pH, such as at least 6.5, by the addition of the amino acid L-histidine, or its optical isomers or derivatives (abstract; p.6, l.26-p.7, l.3). Faict et al. teaches that histidine is preferred because it imparts a substantial buffering effect in the physiologic range, and because histidine does not require protection from light and oxygen to remain stable in solution (unlike other amino acids, such as tryptophan) (p.7, l.23-28; p.8, l.2-5). Faict et al. exemplifies a peritoneal dialysis solution of a first solution of 84.08 g/L dextrose in water, buffered with a second aqueous solution of L-histidine (1.55 g/L), sodium lactate (7.76 g/L), calcium chloride (0.508 g/L), magnesium chloride hexahydrate (0.300 g/L) and sodium chloride (11.22 g/L), wherein sodium hydroxide was added to further adjust the pH, after which each solution was filled into a PVC bag and sterilized (Ex.1, p.10, l.1-15). Faict et al. teaches that the pH of the final mixed solution was 7.31-7.32 (Ex.1, p.10, l.1-15). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in substituting the aqueous buffer solution of L-histidine, sodium lactate, calcium chloride, magnesium chloride and sodium chloride of Faict et al. for the alkaline pH regulating second solution of the ‘520 claims because Faict et al. teaches the use of such aqueous buffer solution for effectively buffering peritoneal dialysis solutions to a pH of at least 6.5, which is within desirable pH range of the ‘520 peritoneal dialysis solution (pH 6.0-7.5). The skilled artisan would have been motivated to utilize Faict’s aqueous buffer solution of L-histidine, sodium lactate, calcium chloride, magnesium chloride and sodium chloride as the pH regulating second solution of the ‘520 peritoneal dialysis solution because Faict et al. teaches that the L-histidine buffer solution described therein imparts substantial buffering effect in the desired pH range of at least 6.5 while resisting degradation by light and oxygen to maintain stability in solution. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘520 peritoneal dialysis solution by substituting Faict’s aqueous L-histidine buffer solution for the alkaline pH regulator of the ‘520 solution to effectively buffer the solution to the desired pH range of 6.5-7.5 while imparting greater stability to the solution by mitigating degradation, as taught by Faict et al.
The ordinarily skilled artisan would have also found it prima facie obvious to employ L-histidine for this purpose in an amount within the range of 300-3000 mg/L as instantly claimed because Faict et al. exemplifies the use of 1.550 g/L (equivalent to 1550 mg/L) of L-histidine for inclusion into a buffering solution of L-histidine, sodium lactate, calcium chloride, magnesium chloride and sodium chloride to yield a pH of about 7.3 – which is within the desirable pH range of the ‘520 sterile peritoneal dialysis solution. 
In claim 4, Applicant recites the conditions for sterilization are 110 to 130°C for 25 to 45 minutes. 
Applicant’s limitations of instant claim 4 constitute an apparent product-by-process limitation to define the manner in which the solution is sterilized. MPEP §2113(I) states that “[t]he patentability of a product does not depend on its method of production” and that “[i]f the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In the instant case, the ‘520 claims as modified by Faict et al. teach that the first and second solutions are sterile, but do not specifically teach sterilization at 110-130°C for 25-45 minutes as instantly claimed. However, such limitations regarding the process of sterilization does not ultimately change the product itself, as such product is still “sterilized” as claimed. On this basis, the manner in which it was sterilized does not clearly patentably limit or change the nature of the product per se, as the product of the ‘520 claims in view of Faict et al. and the instantly claimed product are physically and structurally identical, independent of the manner in which it was produced.
In claim 5, Applicant recites “wherein the peritoneal dialysis solution is capable of maintaining, in a constant temperature bath at 40°C, a pH at 6.5 to 7.5 for 3 months after mixing”. 
The ‘520 claims and the teachings of Faict et al. as combined above clearly teach each and every limitation of the product set forth in pending claim 1. Applicant’s instant claim 5 depends from claim 1 and recites a property of the product (“wherein the peritoneal dialysis solution is capable of maintaining, in a constant temperature bath at 40°C, a pH at 6.5 to 7.5 for 3 months after mixing”). Instant claim 5, however, does not introduce any further physical and/or structural limitation on the product as already defined by claim 1. This limitation is simply a resultant property of the product of claim 1. As the ‘520 claims in view of Faict et al. address each and every limitation of the product as defined in Applicant’s claim 1, this resultant property must necessarily yield from these cited prior art teachings as combined because products of identical chemical composition cannot have mutually exclusive properties. MPEP §2112. A chemical composition and its properties are inseparable. 
	This is a nonprovisional nonstatutory double patenting rejection.

12.	Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,020,520 B2 in view of Faict et al. (WO 91/08008; 1991, cited by Applicant on the 09/01/20 IDS), 
as applied above to claims 1 and 4-5, 
further in view of Usami et al. (JP 2015218141 A; Published December 7, 2015, cited by Applicant on the 09/30/19 IDS), citing to the English translation of the same.
‘520 in view of Faict, as applied above to claims 1 and 4-5. 
‘520 in view of Faict differ from the instant claims only insofar as they do not explicitly teach the specific amounts of 60.0-94.0 g/L icodextrin (claim 2), or sodium chloride, sodium lactate, calcium chloride and magnesium chloride of the second solution (claim 3).
Usami et al. teaches a peritoneal dialysis solution comprising an acidic first liquid comprising 76.0-94.0 g/L icodextrin with 1.89-2.37 g/L sodium chloride, and a neutral to alkaline second liquid, wherein the first liquid and second liquid are sterilized at 110-130°C for 25-45 minutes, in which the pH of the acidic first liquid after sterilization is 4.0-5.3, the pH of the second liquid after sterilization is 6.5-8.0, and the pH of the mixed first liquid and second liquid after sterilization is 6.0-7.5 (p.2, para.[0011]). Usami et al. teaches that the quantity of 76.0-94.0 g/L icodextrin produces an effective dialysis solution and suppresses the formulation of undesirable glucose decomposition products resulting from heat sterilization and storage (p.3, para.[0016]). Usami et al. teaches that the desirable pH of 4.0-5.3 after sterilization of the acidic first solution is to suppress glucose decomposition products of 5-hydroxymethyl furfural (when pH < 4.0) and 3-deoxyglucosone (when pH > 5.3) (p.3, para.[0019]). Usami et al. teaches that the second liquid contains at least one of 16.6-347.8 g/L sodium chloride, 21.3-448.0 g/L sodium lactate, 1.22-25.7 g/L calcium chloride, and 0.24-5.10 g/L magnesium chloride (p.2, para.[0012]; p.4, para.[0022]). Usami et al. specifically teaches that the first liquid does not contain a pH adjusting agent, such as lactate, sodium lactate, or sodium hydroxide, for suppressing glucose decomposition products generated from the icodextrin (p.3, para.[0018]). Usami et al. teaches that the pH of the mixed peritoneal dialysis solution should be between 6.0-7.5, preferably 6.5-7.5, as pH of <6.0 causes damage to peritoneal mesothelial cells and pH of >7.5 exerts an adverse effect on the body (p.4, para.[0021]). Usami et al. teaches that the acidic first liquid and the alkaline second liquid are filled and packaged into a container of polypropylene or polyvinyl chloride and then subjected to sterilization, after which the two liquids are mixed aseptically immediately before use (p.4, para.[0024]). Usami et al. teaches that high-pressure steam (autoclave) sterilization is used at 110-130°C for 25-45 minutes, preferably 115-125°C for 30-40 minutes (p.4, para.[0027]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying the first acidic solution of the ‘520 sterile peritoneal dialysis solution as combined with Faict et al. to contain icodextrin within the range of 60.0-94.0 g/L because Usami et al. teaches a sterile, two part peritoneal dialysis solution of 76.0-94.0 g/L icodextrin and sodium chloride within the range of 0-2.34 g/L for combination with an alkaline second solution. The skilled artisan would have found it prima facie obvious to incorporate icodextrin in an amount within the range of 60.0-94.0 g/L – specifically, 76.0-94.0 g/L – because Usami et al. teaches that such quantity of icodextrin was compatible with the quantity of 0-2.34 g/L sodium chloride used in the ‘520 claims to formulate a first acidic icodextrin solution for further combination with an alkaline second solution to ultimately formulate a mixed sterile peritoneal dialysis solution of the first and second solution with a pH within the range of 6.0-7.5, and further teaches that such range of icodextrin produces an effective dialysis solution while minimizing decomposition of icodextrin when subjected to sterilization and storage.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying the second solution of the ‘520 sterile peritoneal dialysis solution as combined with Faict et al. to contain 16.6-347.8 g/L sodium chloride, 21.3-448.0 g/L sodium lactate, 1.22-25.7 g/L calcium chloride and 0.24-5.10 g/L magnesium chloride because Usami et al. teaches a sterile, two-part peritoneal dialysis solution of icodextrin with an alkaline second liquid of sodium chloride (16.6-347.8 g/L), sodium lactate (21.3-448.0 g/L), calcium chloride (1.22-25.7 g/L), and magnesium chloride (0.24-5.10 g/L) to yield a pH of the combined solution after mixing of 6.0-7.5, preferably 6.5-7.5. The skilled artisan would have found it prima facie obvious to do so because the ‘520 claims as combined with Faict et al. suggest a sterile, two-part peritoneal dialysis solution of icodextrin with an alkaline second liquid of L-histidine with sodium chloride, sodium lactate, calcium chloride and magnesium chloride, and Usami et al. suggests such quantities of sodium chloride, sodium lactate, calcium chloride and magnesium chloride as being suitable for incorporation into the alkaline second liquid of the peritoneal dialysis solution for adjusting the pH of the final mixed solution of icodextrin to within the range of 6.5-7.5 circumscribed by the ‘520 claims. 
This is a nonprovisional nonstatutory double patenting rejection. 

Conclusion
Rejection of claims 1-5 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
May 2, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 75 g icodextrin in 840 mL water for injection is equivalent to 75 g icodextrin in 0.840 L, or 89.3 g/L icodextrin, and 1.87 g sodium chloride in 840 mL water for injection is equivalent to 1.87 g in 0.840 L, or 2.2 g/L sodium chloride, in the first liquid. 
        2 3.48 g sodium chloride in 160 mL water for injection is equivalent to 3.48 g sodium chloride in 0.160 L, or 21.75 g/L sodium chloride; 4.48 g sodium lactate in 160 mL water for injection is equivalent to 4.48 g in 0.160 L, or 28 g/L sodium lactate; 0.257 g calcium chloride in 160 mL water for injection is equivalent to 0.257 g in 0.160 L, or 1.6 g/L calcium chloride; and 0.051 g magnesium chloride hexahydrate in 160 mL water for injection is equivalent to 0.051 g in 0.160 L, or 0.32 g/L magnesium chloride hexahydrate.
        3 75 g icodextrin in 840 mL water for injection is equivalent to 75 g icodextrin in 0.840 L, or 89.3 g/L icodextrin, and 1.87 g sodium chloride in 840 mL water for injection is equivalent to 1.87 g in 0.840 L, or 2.2 g/L sodium chloride, in the first liquid. 
        4 3.48 g sodium chloride in 160 mL water for injection is equivalent to 3.48 g sodium chloride in 0.160 L, or 21.75 g/L sodium chloride; 4.48 g sodium lactate in 160 mL water for injection is equivalent to 4.48 g in 0.160 L, or 28 g/L sodium lactate; 0.257 g calcium chloride in 160 mL water for injection is equivalent to 0.257 g in 0.160 L, or 1.6 g/L calcium chloride; and 0.051 g magnesium chloride hexahydrate in 160 mL water for injection is equivalent to 0.051 g in 0.160 L, or 0.32 g/L magnesium chloride hexahydrate.